Citation Nr: 1022521	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  01-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as secondary to service-connected 
retained metallic shrapnel of the left aspect of the prostate 
gland.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1943 to 
December 1945.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2008, at which time it was remanded 
to the VARO in Reno, Nevada, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  By that remand, 
the Board sought to obtain compliance with the Veterans 
Claims Assistance Act as codified at 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159, to secure additional VA 
treatment records, to solicit an addendum to an earlier 
report of a VA medical examination, and readjudication of the 
Veteran's claim under all pertinet legal authority.  
Following the AMC's attempts to complete the requested 
actions, the case has since been returned to the Board for 
further review.  

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  Expedited 
consideration has followed.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

By its March 2008 remand, the Board directed the AMC to 
readjudicate the certified issue on appeal on the basis of 
October 2006 changes to 38 C.F.R. § 3.310 pertinent to claims 
for secondary service connection.  This was to have been 
preceded by VCAA notice to the Veteran involving those 
regulatory changes.  Neither action was accomplished on 
remand.  Thus, corrective actions are found to be necessary.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Further review of the record indicates that the supplemental 
statement of the case (SSOC) mailed to the Veteran by the AMC 
in March 2010 was returned by postal authorities as 
undeliverable on the basis of an insufficient address.  The 
same is true with respect to the Board's May 2010 mailing to 
the Veteran as to the status of his current appeal.  Notably, 
each of the foregoing items of correspondence did not include 
the Veteran's unit number, which is Unit 101.  To the extent 
that VA may have erred in failing to identify sufficiently 
the Veteran's unit number and that, as a result, the Veteran 
was not informed of the AMC's actions to date, an additional 
attempt to provide that notice to him to his most recent, 
complete address on file is deemed to be in order.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Following additional VCAA notice to 
the Veteran at his most recent, 
complete address on file with respect 
to the regulatory changes to 38 C.F.R. 
§ 3.310, as effectuated by 71 Fed. 
Reg. 52744, effective from October 10, 
2006, readjudicate the issue on appeal 
on the basis of all of the pertinent 
evidence of record and all governing 
legal authority, inclusive of the 
changes to 38 C.F.R. § 3.310, 
effective from October 10, 2006.  This 
notice should specifically address the 
provisions of the new version of 3.310 
which states that VA will first 
determine a pre-aggravation baseline 
level of disability and then compare 
the current level of disability to 
that baseline to determine how much of 
an increase has occurred.

2.	If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided with an SSOC, which should 
contain notice of all relevant actions 
taken on the claim for benefits since 
entry of the SSOC in November 2007.  
It too should be mailed to the Veteran 
at his most recent, complete address 
on file.  An appropriate period of 
time should then be allowed for a 
response, before the record is 
returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the appellant's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



